Metcalf, J.
There is no legal ground for these exceptions. The objection to the admissibility of the deposition must be overruled, on the authority of Amherst Bank v. Root, 2 Met. 522, which case cannot be distinguished from this. And the objection to the proof of the notice that was given of the filing of interrogatories must also be overruled. When an instrument to be proved is itself a notice, it may be proved without giving notice to produce it. So said Mr. Justice Bayley, in the case of Colling v. Treweek, 9 D. & R. 460, and 6 B. & C. 398, and so say the treatises on evidence. 2 Phil. Ev. (6th Amer. ed.) 225. 1 Greenl. Ev. § 561. 2 Stark. Ev. (4th Amer. ed.) 974. See also Swaine v. Lewis, 5 Tyrw. 998, and 2 Cr., M. & R. 261.

Exceptions overruled.